In a proceeding to enforce the liability of three children to contribute to the support of their eighty-year-old mother, pursuant to subdivision 4 of section 101 of the Domestic Relations Court Act of the City of New York, an order was made by the Domestic Relations Court of the City of New York, Family Court Division, County of Queens, directing two of said children to pay the sum of $8 a week each for such support, the matter being reserved generally as to the third daughter with whom the mother was living. On appeal by the children who have been ordered to pay, order unanimously affirmed. No opinion. Present —■ Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.